EXHIBIT 10.40





[SEARS HOLDINGS LETTERHEAD]






February 5, 2013




Mr. Dane Drobny




Dear Dane,


As you continue in the role of Senior Vice President, General Counsel and
Corporate Secretary, we are pleased to provide you with the following
compensation changes effective February 4, 2013, subject to approval by the
Compensation Committee of the Sears Holdings Corporation Board of Directors.

The changes to your compensation package are as follows:


•
Annual base salary at a rate of $700,000.


•
You will be eligible to receive a long-term incentive cash award of $800,000
(gross). The grant date of this award is February 4, 2013. This award will be
scheduled to vest on a graded basis, with $200,000 of the award vesting on the
first anniversary of the grant date, $300,000 of the award vesting on the second
anniversary of the grant date, and $300,000 of the award vesting on the third
anniversary of the grant date, provided you are actively employed on the
applicable vesting date, and will be payable as soon as administratively
possible following the applicable vesting date. This award is separate from and
not in the place of your participation under the Sears Holdings Corporation
Long-Term Incentive Program. Please refer to the enclosed Sears Holdings
Corporation Executive LTI Cash Award Agreement for the specific terms of the
award.


Dane, we are excited about the important contributions you will continue to make
to the company as a member of the Executive Leadership Team. I look forward to
your acceptance of our offer. If you need additional information or
clarification, please call.


To accept, sign below and return this letter to me.


Sincerely,


/s/ Dean Carter


Dean Carter
Chief Human Resources Officer




Accepted:

/s/ Dane Drobny
3/1/2013
Dane Drobny
Date


